Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 2, 8-12 and 17-19 in the reply filed on 05/17/2021 is acknowledged.  The traversal is on the ground(s) that  a search and an examination of all claims would not place undue burden on the Examiner.  This is not found persuasive because searching for the sealed electrochemical of Group I does not involve a search for reacting a fluorinated compound with a metal.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 8, 10, 12 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130327648 (hereinafter referred to as Grant).
Grant discloses a battery (sealed electrochemical of Applicant) comprising a pre-lithiated (Applicant’s alkali) anode with a passivation layer, a cathode comprising a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130327648 (hereinafter referred to as Grant) as applied to claims 2, 8, 10, 12 and 17-18 in view of US 20160351886 (hereinafter referred to as Braun).
Grant discloses cathode comprising MnO2, V2O5 but is silent with respect to porosity and the cathode comprising carbon nanotube/fiber or graphene. See paragraph [0062]. In the same field of endeavor of lithium batteries and electrochemical cells, Braun teaches a 3D porous cathode having the V2O5/graphene structure for combining a high volume fraction of active materials with the good electrical conductivity and low mass of graphene which can exhibit high capacities, good cycle stability, and fast charge-discharge kinetics. See paragraphs [0015] [0062]. Therefore, it would have been obvious for the person of ordinary skills in the art before the effective filing date of the claimed invention to use the cathode of Braun in the electrochemical cell of Grant to achieve high capacities, good cycle stability, and fast charge-discharge kinetics.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722